Citation Nr: 1502765	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  09-28 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of traumatic brain injury (TBI), also claimed as closed head injury.

2.  Entitlement to service connection for residuals of whiplash trauma, also claimed as cervical spine injury and neck disability.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2007 rating decision in which the Portland RO (hereinafter Agency of Original Jurisdiction (AOJ)), inter alia, declined to reopen the Veteran's claims for service connection for right and left knee fracture residuals, as well as denied service connection for a left heel disability, residuals of perforated left eardrum, TBI, residuals of whiplash, and migraine headaches.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript is of record. 

Regarding characterization of the matters on appeal, the Board notes that the AOJ originally characterized the Veteran's appeal as encompassing matters of entitlement to service connection for residuals of whiplash injury and service connection for a neck disability.  However, the Veteran did not claim service connection for these two separate disabilities.  See October 2006 claims form (requesting service connection only for "neck condition.").  Further, he clarified at the June 2012 hearing that his claimed neck disability was the residual of whiplash from a motor vehicle accident (MVA); the evidence of record does not indicate otherwise.  In this case, the Veteran's claim of entitlement to service connection for residuals of whiplash injury encompasses his claim for a neck disability.  Thus, consistent with the current record, the Board has recharacterized the appeal as set forth on the title page.  See 38 C.F.R. § 19.35 (2014) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

In January 2013, the Board dismissed the Veteran's service connection claims for left heel disability and residuals of perforated left eardrum as he withdrew these issues from appeal by written notification received in May 2012.  He confirmed his intent to withdraw these issues during his June 2012 hearing.  The remaining claims were remanded to the AOJ for further evidentiary development.  After conducting additional development, the AOJ continued to deny the claims in the July 2013 SSOC.

These matters were again before the Board again in February 2014 at which time the Board granted the Veteran's petitions to reopen his claims for service connection for residuals of fractures to the right and left knees, and remanded all matters for further development and adjudication on the merits.

By rating decision dated September 2014, the AOJ granted service connection for right and left patellofemoral syndrome and assigned initial ratings and effective dates of award.  This full grant of benefits terminated the appeal as to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

After conducting the additional development requested by the Board in the February 2014 remand, the AOJ continued to deny the claims listed on the title page (as reflected in the October 2014 SSOC).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Competent and probative evidence of record establishes that TBI and a chronic headache disorder clearly and unmistakably existed prior to service.

3.  The Veteran's assertions of being involved in an MVA in January 1968 are credible.

4.  Although the Veteran incurred a mild TBI during the January 1968 MVA, the competent, probative opinion of record to address the question of whether the Veteran manifests active residuals from his in service TBI weighs against the claim.

5.  Although the Veteran was involved in an MVA in January 1968, there is no credible, probative evidence of cervical spine disability for many years after service, and the competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's January 1968 MVA and his current cervical spine disability weighs against the claim.

6.  Although the Veteran was involved in an MVA in January 1968, the competent, probative opinion of record establishes that the Veteran's pre-existing headache disorder clearly and unmistakably was not aggravated during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of TBI, also claimed as closed head injury, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for residuals of whiplash trauma, also claimed as cervical spine injury and neck disability, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for migraine headaches are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed these service connection claims in October 2006.  In an October 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claims, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2007 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the October 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  The AOJ has obtained the Veteran's service treatment records (STRs) and service personnel records (SPRs).  The AOJ has also made a specific request for any available line of duty (LOD) determinations regarding the Veteran's MVA in service, and received a service department response in February 2007 that no such records were available.  The AOJ, however, was able to associate with the claims folder an STR for the Veteran's brother to confirm that the Veteran was involved in an MVA in service.  The AOJ has also obtained all available private and VA treatment records identified by the Veteran as relevant to his claims.

The Board observes that the AOJ was unable to obtain all relevant private records.  In May 2013, the AOJ was notified by Peace Health (on behalf of St. John's Hospital Longview) that treatment records no longer existed.  The Veteran was notified of the unavailability of these records in the July 2013 SSOC.  The Board is unaware of any additional available, relevant medical records necessary to decide the claims.  The Veteran has not reported that any records which may be in the possession of the Social Security Administration (SSA) are relevant to the claims on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (there is no duty to obtain SSA records when there is no evidence that they are relevant).

Also of record and considered in connection with the claims are various statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further action with respect to claims on appeal, prior to appellate consideration, is required.

The record also reflects that VA has made reasonable efforts to afford the Veteran an adequate examination.  The Board remanded this appeal on two occasions in order to obtain an adequate VA Compensation and Pension (C&P) examination report which accepted as an established fact that the Veteran was involved in an MVA during service, and the VA examiner(s) was/were requested to provide opinion based upon the appropriate legal standard of review with discussion of certain evidence deemed pertinent to the claims.  

An April 2014 VA C&P examination report, which is based upon review of the claims folder, fully discusses the questions posed by the Board in the prior remands and is adequate for purposes of assessing the nature and etiology of the Veteran's cervical spine disability.  An October 2014 VA C&P examination addendum report, which is based upon review of the claims folder, fully discusses the questions posed by the Board in the prior remands and is adequate for purposes of assessing the nature and etiology of the Veteran's TBI and headache disabilities.  Accordingly, the Board finds that the AOJ has obtained adequate VA examination reports, and no further examination/opinion is necessary.  

As for the Veteran's June 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's history of injuries, the onset of symptoms and the circumstances of his military service, to include the MVA.  The undersigned also discussed his theories of entitlement and whether there were any outstanding medical records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, as a result of that hearing, the Board ordered additional development of the claims; hence, any potential notice deficiency is cured.  

The Board remanded these matters to obtain updated VA treatment records, assist the Veteran in obtaining private medical records and obtain an adequate VA examination with opinion.  As discussed above, the AOJ has obtained all available VA and private treatment records and the April and October 2014 VA C&P examination reports satisfy the Board's prior remand directives.  Thus, the Board is satisfied that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran contends that he is entitled to service connection for residuals of TBI, residuals of a whiplash injury and migraine headaches.  He asserts that these disabilities were incurred during an MVA accident in service.  As the same evidence is pertinent to both claims, the Board addresses these claims with discussion of one evidence section.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for any disability on a direct basis, the record must contain competent evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111.

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

However, aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In Wagner, the Federal Circuit described the framework for analyzing a claim involving 38 U.S.C.A. § 1111 in conjunction with the provisions of 38 U.S.C.A. § 1153 as follows:

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.

Id. at 1096.

In deciding whether a condition preexisted service, the Board must consider the veteran's medical history, accepted medical principles, evidence of the "basic character, origin and development" of the condition, and "lay and medical evidence concerning the inception, development and manifestations" of the particular condition.  38 C.F.R. § 3.304(b)(1), (2).

The term "clear and unmistakable evidence," as used in 38 U.S.C.A. § 1111, has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing the definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To be eligible for disability compensation, however, it is not enough for a Veteran to show that he incurred a disease or injury while in service; he must also show that he has a present disability and that there is a nexus between that disability and his in-service injury or disease.  Stover v. Mansfield, 21 Vet. App. 485, 490-93 (2007); Shedden, 381 F.3d at 1167. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a), but TBI and migraine headaches are not listed among the chronic diseases under 38 C.F.R. § 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the totality of the evidence of record, the Board finds that competent, probative evidence satisfies the first two elements of service connection: current disabilities and in-service incurrence.  However, the preponderance of the evidence weighs against a finding of medical nexus to service for residuals of TBI, a cervical spine disability and migraine headaches. 

The first element of service connection is demonstrated by a Kaiser Permanente treatment record which appears to reflect a diagnosis of degenerative arthritis of the cervical spine by x-ray examination in 1991.  See Kaiser Permanente Record dated April 17, 2001 (referring to an x-ray report dated May 1, 1991).  Thereafter, the Veteran's medical records reflect, inter alia, diagnoses of migraine headaches, posttraumatic stress disorder (PTSD), cognitive disorder not otherwise specified (NOS), TBI residuals and psychogenic movement disorder.

The second element of service connection - in-service incurrence or aggravation of a disease or injury - is also satisfied.  In this respect, the Veteran's June 1967 entrance examination reflects a pre-service history of headaches and head injury, his STRs reflect treatment for headaches, and the Veteran alleges an increased severity of headaches during service.  Thus, the Board finds potential evidence of the incurrence or aggravation of headaches in service.

Additionally, the Veteran has testified to incurring a head injury and whiplash injury to the neck during an in-service MVA.  He reports that his MVA involved members of his family, to include his brother who was also in the service.  The record includes STRs for the Veteran's brother reflecting that, in February 1968, he had been treated for a fractured anterior bridge and that the military had provided him a voucher payment for treatment at Glenn General Hospital.  Furthermore, a January 1968 newspaper article describes that a car driven by the Veteran had incurred major rear-end damage after being rear-ended by another car, and that individuals involved in the MVA had been hospitalized.  Thus, the Board finds credible evidence that the Veteran was involved in an MVA in January 1968.

However, the third element of service connection-evidence of a nexus or causal connection between the in-service events and current disability-is not met. 

The Veteran's June 1967 entrance examination reflects a pre-service history of frequent or severe headaches as well as head injury.  More specifically, the Veteran described a pre-service history of 2 concussions "still intermittent headaches."  However, no diagnosis was offered.

As held above, the Veteran was involved in an MVA in January 1968.  However, there is no available documentation for injuries incurred.

On August 12, 1968, the Veteran presented to the dispensary reporting a history of right temporal headaches for the past year.  He had no migraine history.  On September 5, 1968, he underwent a skull x-ray examination based upon a history of right temporal headaches of 1 years' duration with no definite migraine history.  The x-ray examination was interpreted as negative.  On a September 6, 1968 follow-up visitation, the Veteran reported that a prescription of Fiorinal had not been effective.  He was given an impression of "maybe" migraine.  He was prescribed a different medication but, on September 19th, he reported his symptoms were not much better.  There are no further STRs reflecting treatment for headaches.

On his February 1971 separation examination, the Veteran described incurring a head injury in 1966 "while in school," wherein he dove into the water, missed the board and hit his head which had caused "frequent headache."  He otherwise denied symptoms such as arthritis, bone or joint pain, lameness, or neuritis.

Post-service, the available medical records first appear to reflect a diagnosis of degenerative arthritis of the cervical spine in 1991.  See Kaiser Permanente Record dated April 17, 2001 (referring to an x-ray report dated May 1, 1991).  An April 1, 2001, record from Kaiser Permanente reflected the Veteran's report of a two week history of left neck, shoulder and arm pain, as well as numbness of the thumb and index fingers, since falling asleep on an airplane with his neck in flexion.  Examination strongly suggested a C6-7 left nerve root compression.  A subsequent magnetic resonance imaging (MRI) scan of the cervical spine was interpreted as showing disc bulge at the C3-C4 level; mild degenerative disc disease at C5-C6 with non-specific central and left-sided disc bulge; mild to moderate degenerative changes of C6-C7; slight bilateral foraminal narrowing at C5-6 with bony spurs plus discogenic material which obliterated the ventral subarachnoid space; and possible minimal spinal stenosis due to what appeared to be some prominent facet joint degenerative changes posteriorly at C6-C7.

Thereafter, the Veteran's medical records reflect, inter alia, diagnoses of migraine headaches, PTSD, TBI residuals, cognitive disorder NOS and psychogenic movement disorder.

Thus, while the record contains current diagnoses of TBI residuals, cervical spine disability and migraine headaches with a credible history of headaches in service as well as being involved in an MVA in January 1968, the Veteran's medical treatment records do not contain any direct evidence showing that these disabilities were incurred and/or aggravated during active service.  Rather, the significant time lapse of several decades between service separation and treatment for these disorders after service does not tend to support a finding of in-service incurrence or aggravation.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Thus, the dispositive issue on appeal concerns a medical nexus between the Veteran's MVA in February 1968 and his current disabilities.  To reach this determination, the Board must first identify the circumstances surrounding the January 1968 MVA.  Unfortunately, the Veteran has provided an inconsistent and unreliable history of injury, symptoms and treatment concerning his January 1968 MVA. 

In an August 2003 statement, the Veteran's spouse reported marrying the Veteran in May 1972.  She described the Veteran as having frequent, severe headaches for "many years."  She recalled a physician attributing the Veteran's headaches and cervical bone spurs to the in-service MVA.

A September 2003 private treatment record reflects the Veteran's report of incurring a severe whiplash injury during the January 1968 MVA which resulted in neck pain that "took him a long time to get over."  He also reported that this MVA resulted in fractured knee caps.

During a VA examination in September 2003, the Veteran described that the MVA involved a car hitting him at 60 miles per hour which threw him backwards in his car.  He injured his neck with severe whiplash.  He also injured both knees, which he described as hitting and breaking the steering wheel.  He was told that, since both knees hurt, he would go on without a limp.  He returned to active duty but always had complaints of headaches and neck pain.  The examiner commented that, given the Veteran's complaint of constant bilateral knee pain since service and the absence of any traumatic injury other than the MVA, it was as likely as not that the Veteran's degenerative knee condition originated from the traumatic MVA in 1968.

During a November 2006 VA C&P neurological disorders examination, the Veteran described the MVA as occurring in February "1967" and being hit by an oncoming vehicle at 70 mph.  He described being thrown from the vehicle, but denied a serious head injury or loss of consciousness (LOC).  He described incurring bilateral patellar and a whiplash injury.  Immediately after the accident, he experienced the onset of severe (10/10) pounding left-sided (L) headaches associated with nausea/photophobia and phonophobia.  These headaches never completely abated, but they intermittently flared with overexertion.  He had a baseline "chronic" daily headache of approximately 3/10 severity which had initially occurred on a daily basis for several years after the accident, but had gradually decreased in frequency.  He denied headaches prior to his MVA.  With respect to his cervical spine, he reported ongoing neck pain/stiffness since the MVA.  For the first few years after the accident, he had experienced intermittent episodes of bilateral arm weakness which lasted for several hours.  

The November 2006 VA C&P examiner diagnosed chronic tension headaches and migraines.  The examiner noted that the timeline of the onset of the Veteran's headaches was somewhat unclear, but noted that the enlistment examination documented that the headaches began prior to service and that the Veteran reported an MVA which occurred prior to service.  Based on this information, the examiner found that it was less likely as not that his headaches began while he was in the service and did not seem to be due to any service-related injury.  

The examiner also commented that the Veteran degree of degenerative joint disease (DJD) was mild and unlikely to be the cause of his headaches.  The Veteran's description of chronic daily mild tension headache was thought to be potentially due to medication rebound from daily short-acting narcotic use.  However, his episodic headache "exacerbations" were consistent with migraines as they were unilateral, throbbing, associated with nausea/photophobia/phonophobia, and incapacitating.  The Veteran reported that these headaches had actually decreased in frequency since he left the service but the examiner found no clear relationship between any specific activity or exposure while in the service and their higher frequency at that time.  The examiner noted that migraines usually had a strong genetic predisposition but in some cases may be "set off" or initiated as a result of head trauma or other environmental triggers.  As the Veteran denied any significant head trauma from his MVA in 1967, the examiner found that it was less likely as not that his migraines were due to his MVA.

In correspondence received in January 2008, the Veteran described the MVA as a violent crash wherein a sudden acceleration of the vehicle upon impact caused him to break the driver's seat, tear off the steering wheel with his knees and strike the rear tailgate with his head.  He described his injuries as minor compared to his family members which included his father breaking his neck, his mother breaking her back and his brother breaking facial bones, severing of most of his lower lip and knocking out some teeth.  The Veteran had been fearful to report the accident to his military superiors.  He described only reporting to the base doctor when his knees began to hurt.  He had experienced a stiff neck and headache but he thought these symptoms would go away with time.  He reported being giving a no marching order for 6 months due to swelling and painful knees.  The Veteran described persistent headaches which started after the accident.  He had seen base doctors about headaches and a stiff neck a few times, while stationed in Montana and Puerto Rico, but these examiners were without knowledge of the MVA and, as such, couldn't treat him properly.  He stated that the military had prescribed him Darvon, Empirin with Codeine, Caffergot and other types of medications which did not stop his headaches.  He was given similar medications by post-service civilians.

In the January 2008 statement, the Veteran further described incurring a head injury during an MVA wherein his head broke the windshield but did not cause any damage other than a slight concussion.  Also, in June 1966, he had been hit on the right temple by a diver which resulted in a severe concussion with some loss of memory, and headaches which lasted for about 6 to 8 months.  These headaches then ceased, and began again after the January 1968 MVA.

During a May 2008 neuropsychiatric consultation in the VA clinic setting, the Veteran described a history of increasing memory problems dating back to the early 2000s.  His wife had noticed memory problems dating back to 2001.  The Veteran described vivid memories of the 1968 MVA wherein his car was rear-ended by a vehicle traveling 70 mph.  He did not lose consciousness, but probably suffered whiplash injuries and broke both knee caps.  He did not recall memory changes after the MVA, but did recall becoming angry and hateful towards the Air Force, engaging in impulsive risky behaviors, and abusing alcohol.  The examiner stated that it was unclear if the Veteran suffered an organic personality change or if his emotional symptoms reflected a separate psychiatric condition.  The Veteran described a head injury at age 5 when he went through the windshield of a Jeep, falling off a Pogo stick and hitting his head on the ground in 1st grade, and colliding with someone else in high school resulting in a concussion. 

During the examination, the Veteran's neuropsychiatric testing was significant for mild concentration problems, inconsistent mental speed and moderately impaired memory.  The examiner offered diagnoses of cognitive disorder NOS, PTSD, dysthymia and alcohol dependence in full remission.  The etiology of the Veteran's impairment was unclear but his history was significant for chronic obstructive pulmonary disease (COPD), sleep apnea, hypertension, hyperlipidemia and remote alcohol dependence and head injuries.  It was thought that the wife's perception of increasing cognitive problems were related to unresolved PTSD and depression as the Veteran had been increasingly troubled by nightmares not only about the MVA but by Vietnam.

The Veteran underwent VA C&P neurological examination in November 2010.  At this time, the Veteran claimed to have experienced an LOC of approximately 15 minutes after the MVA (which the examiner noted was contrary to the history provided in 2006).  He described being evaluated at a local hospital wherein he was found to have 2 fractured patella.  He also had large scalp swelling that lasted several months.  However, he did not require admission to the hospital.  Following examination and review of the claims folder, the examiner diagnosed two TBIs which occurred prior to service resulting in frequent headaches.  The examiner further diagnosed a mild TBI secondary to the MVA in 1968.  The examiner found that the Veteran's headache complaints were not at least a likely as not due to reported in-service TBl as there was no pattern of repeated complaints or evaluation for headaches while active duty.

The November 2010 VA C&P examiner also found that the Veteran's complaints of dizziness and imbalance were not due to TBI as they occurred much later after discharge.  His complaints of impairment of memory and concentration as well as other neurocognitive symptoms were also not due to TBI but were more consistent with a mood disorder.  It was noted that the results of his last neuropsychiatric evaluation showed improvement over the prior examination which was highly suggestive of transient factors leading to these deficits.  It was further noted that any TBI deficits would be expected to be static at this point in time.  Furthermore, the Veteran's complaints of hearing and tinnitus would not be expected as a result of his TBI but more consistent with reported ear problems and peripheral neuropathy.

A November 2010 VA C&P spine examiner recorded the Veteran's history of an MVA in 1968 wherein he broke his kneecaps as they hit the steering wheel and that he had loss of consciousness.  The examiner noted that the Veteran's February 1967 enlistment examination disclosed a history of a left knee fracture in 1961 with no documentation of any knee complaints, treatments or profiles in service.  The examiner also noted no documentation of any cervical spine pain treatment or profile for his cervical spine.  The February 1971 separation examination reported that the Veteran had suffered a head injury in 1966 when he was at school when he missed the diving board when diving into the water which caused him to have headaches.  The examiner reviewed a newspaper article concerning the 1968 MVA as well as the Veteran's statement wherein he reported that the police had not allowed him to go to the hospital given that he was not badly hurt and was needed to secure the vehicle.

The November 2010 VA C&P spine examiner that, if the Veteran had fractured his patellae as claimed, he would not be able to stand or walk.  It also appeared that, if the Veteran had fractured his patellas and did have a cervical spine injury with a whiplash, then he would have been treated for that either at the scene or upon return from his leave.  The next noted that the Veteran's cervical spine x-rays in 2003 revealed degenerative changes which could be attributed to trauma, but that his bilateral knee x-rays did not reveal traumatic degenerative changes.  The examiner next commented that it would be reasonable to expect, and plausible, that one would experience degenerative changes of the cervical spine with an axial loading-type injury during the diving accident.  The examiner was unable to find any documentation to link current disability of the cervical spine or knees to any impairments of injuries sustained during active service.   Therefore, the examiner opined that the Veteran's cervical spine and bilateral knee complaints were less as likely as not caused by, or residuals of, injuries that occurred during active service.

An April 2013 VA C&P opinion (hand-written), which reflects review of the pertinent evidence, opined that the Veteran's headaches existed prior to service and that there was no evidence of aggravation due to increased headaches or severity.

An April 2014 VA addendum opinion stated that the Veteran's TBI and migraines more likely than not both existed before the service, and that it was less than likely that his migraines were aggravated by in-service TBI.  The examiner found that the Veteran had a pre-service history of TBI documented on his entrance examination which resulted in frequent headaches, and clearly indicated the onset of his headaches preceding his enlistment which had not resolved at the time of enlistment despite the Veteran's current denials of a pre-service history of headaches.  The examiner also found no evidence supporting aggravation of the Veteran's headaches during service, or as the result of an in-service injury.  In this respect, the Veteran's STRs did not show any clear indication of increased headache frequency or severity following his January 1968 TBI or during the service overall as a result of any other injury.  The examiner explained that, if there were aggravation of his headaches due to the TBI in service, one would expect clear documentation of frequent treatment for headaches in the STRs immediately subsequent to the date of this injury which was not present in this case.  The examiner also opined that it was not medically plausible that the in-service TBI would cause delayed or late-onset aggravation of his migraine headaches.

An April 2014 VA spine examination addendum indicated that a review of records showed that this patient was involved in an MVA as a child and had trauma while in high school associated with diving into a swimming pool.  However, the examiner found no indication that the Veteran had a residual cervical spine affects prior to entering service.  Therefore, the examiner opined that it was less likely as not that the Veteran's current neck complaints clearly and unmistakably existed prior to service.

The April 2014 VA spine examiner next indicated that the Veteran's STRs documented an MVA in 1968 without any documentation of any cervical spine injuries or cervical spine precautions or workup after the accident.  There was also no documentation of neck complaints or treatment in his subsequent 3 years of remaining active service or on his February 1971 separation examination.  The examiner next indicated that it was not until July 2000, almost 30 years after discharge from active service, that the Veteran reported neck pain for "months off and on."  He was then seen in April of 2001 when returning from Hawaii and fell asleep with a flexed neck which caused neck pain with radicular symptoms.  The Veteran subsequently underwent x-rays in April 2001 which showed an interval increase in degenerative changes compared with earlier examination of May 1991.  A subsequent MRI showed degenerative joint and degenerative disc disease. 

Overall, the examiner found that the Veteran provided a credible history of injury and neck pain post active service.  While the Veteran believed that his neck condition was due to the MVA, the examiner found that the medical reports and documentations are not consistent with the Veteran's beliefs and layman conclusions.  The examiner stated that, from a medical standpoint, it would be expected that a whiplash cervical spine injury would result in significant pain that would warrant cervical spine treatment with a cervical collar, physical therapy, and limitations in physical activities.  Additionally, one would expect flare-ups with high demand physical activities such as military exercise and combative training which was not recorded in the STRs.  Additionally, one would expect a degenerative process consistent with trauma on x-ray and MRI, which was not found in this case as the Veteran's imaging scans reflected a generalized degenerative process rather than a traumatic change.  Thus, the VA examiner concluded that it was less likely as not that the Veteran's current neck complaints were attributable to any in-service injury and, in particular, the January 1968 MVA.  It was noted that the opinion was discussed with another VA examiner who agreed with the conclusion and rationale.

An October 2014 VA addendum opinion stated that TBIs and migraines without aura clearly and unmistakably existed prior to service and that there was no evidence that the Veteran's headaches were aggravated during service beyond the normal progress of the disorder.  The examiner found that the Veteran's entrance examination clearly documented a pre-service TBI resulting in frequent headaches which clearly indicated the onset headaches prior to service despite the Veteran's current denials of headaches prior to service.  The examiner also found that the Veteran incurred a mild TBI as a result of the January 1968 MVA but that his headache complaints were not as least as likely as not due to the in-service TBI as they clearly existed prior to service with no evidence supporting aggravation of the headaches beyond their natural progression during service or as result of an in-service injury.  In this respect, the examiner found no documented pattern of repeated complaints evaluations/treatments for headaches while on active duty, and no clear evidence of frequent or severe during active duty that would indicate aggravation of the pre-service headaches.  The examiner noted that the fact that the Veteran's complaint of right temporal headaches "FOR THE PAST YEAR" in August 1968 indicated that the headaches were present prior to the January 1968 MVA.  The examiner further found that the fact that the Veteran was treated for headaches in August 1968, had a negative skull x-ray in September 1968 and mentioned ineffective treatment for headaches on one occasion in September 1968 did not clearly support aggravation of his headaches.  The examiner indicated that, if there were aggravation the headaches due to the January 1968 TBI, one would expect clear documentation of frequent treatment for headaches in the STRs immediately subsequent to the date of injury, which was not present.  The examiner further indicated that it was not medically plausible that the in-service TBI would cause delayed or late-onset aggravation of his migraines, and further commented that the Veteran had in fact reported a decrease in his headache frequency since leaving service.  Thus, this was further evidence of no permanent headache aggravation beyond its natural progression during service.
.
With regard to TBI specifically, the examiner found that the Veteran likely incurred a mild TBI due to his 1968 MVA, but found no active TBI residuals other than the headaches which, as discussed above, were less than likely aggravated by in-service TBI.  The examiner further stated that the Veteran reported chronic vertigo that was less than likely related to TBI and more likely than not related to inner ear surgery several years ago after leaving the service.  The Veteran also had a psychogenic movement disorder that was less than likely related to TBI.

In a statement received in October 2014, the Veteran complained that the VA C&P examiners had incorrectly changed the facts of his case.  He told them the MVA caused injuries to both knees which were now service-connected, and that he had incurred a hard hit to his head which rendered him unconscious with headaches that soon followed.  He described being sent by personnel at his new duty station to the hospital due to knee pain from the MVA the day prior, and that the emergency room doctor informed him that both knee caps had been broken and that he had quite a bump on his head.  The doctor wrapped both of his knees, ordered him not to march and gave him pain medications.  The Veteran described having neck pain but the examiner indicated that he would be "ok" in a couple of days.  The Veteran indicated that no x-rays were taken.  The Veteran then described being sent back to personnel where he turned in his records without any mention that he saw a doctor.  The Veteran next described going to sick call with headaches because he could no longer stand the pain, but was chastised for wasting the doctors' time.  He indicated that his complaints of neck pain were ignored as he seemed to move his neck well.  He still had neck pain from the MVA which had increased over the years, and he could feel the knot on his head which is where is migraine radiated.  

It is the responsibility of the Board to assess the credibility and weight to be given the lay and medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  A layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay person is also competent to testify about observable symptoms or injury residuals, to include continuity of symptomatology.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A significant factor to be considered for any opinion is whether the opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Here, while the Veteran's report of being involved in an MVA in January 1968 is accepted as credible, the Board finds that the Veteran has provided an unreliable history regarding his pre-service history of headaches and TBIs and the circumstances of injury surrounding the January 1968 MVA, to include the severity of injuries and resultant treatment.  

For example, in pursuing his compensation claim, the Veteran initially denied having headaches prior to service (see VA C&P examination report dated November 2006) and then reported a history of headaches which resolved prior to entering service (see Veteran's January 2008 written statement).  He also described the MVA as immediately causing severe left-sided headaches.  

However, the above history provided by the Veteran is not consistent with his June 1967 entrance examination which included his report of "still intermittent headaches."  An August 1968 STR reflects a history provided by the Veteran of right-sided temporal headaches of one years' duration.  Additionally, on his February 1971 separation examination, the Veteran only reported his headaches in the context of his pre-service head injury which had resulted in "frequent headache."  There was no mention of the January 1968 MVA causing or aggravating a headache disorder.

Thus, the Veteran's current recollections are not consistent with his own statements memorialized in documents generated proximate in time to the time period in question.  Thus, the Veteran's current inaccurate recollections of events in service tend to impeach the overall reliability of his contentions.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.") 

The Board next observes that the Veteran has provided directly contrasting accounts as to whether the January 1968 MVA involved a loss of consciousness (LOC).  He initially denied LOC at a November 2006 VA C&P examination and a May 2008 neuropsychiatric consultation in the VA clinic setting, but he subsequently claimed LOC for approximately 15 minutes in duration at a November 2010 VA examination.  These statements are directly contradictory and cannot both be true.  See generally United States v. Krilich, 159 F.3d 1020, 1025-26 (7th Cir. 1998) (observing that "[s]tatements are inconsistent only if the truth of one implies the falsity of the other.")  

Additionally, the Veteran has consistently alleged that his January 1968 MVA was so severe that he fractured his patellae.  He is currently service-connected for patellofemoral syndrome of the knees.  The Board observes that a lay claimant is not expected to be conversant in the technical diagnosis, or diagnoses, for the cause of a particular ailment.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Veteran adamantly recalls being told of the fractured patellae diagnosis by a treating physician who purportedly ordered military restrictions.  In addition to the STRs containing no duty restrictions for his knees, the record includes opinion from a November 2010 VA physician that it would be medically implausible for the Veteran to have fractured his patellae as claimed as he would have been incapable of walking.  Thus, the Board finds further evidence tending to impeach the overall reliability of the Veteran's testimony.  See Chaib v. Ashcroft, 397 F.3d 1273, 1278 (10th Cir. 2005) (noting that a lack of credibility of determination may take into account implausible explanations).

On this record, the Board finds that the most reliable statements regarding the Veteran's history before and after service are those reported by the Veteran in service, which have been memorialized in documents prepared contemporaneous in time to the events in question.  Notably, in addition to the temporal closeness to service, the Board also observes that these statements bear the indicia of reliability as they were made in the context of obtaining appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

On the question of whether TBI and headaches pre-existed service, the Board finds that the competent, probative medical opinion establishes that TBI and headaches clearly and unmistakably existed prior to service.  

Here, the October 2014 addendum opinion regarding the Veteran's pre-existence of TBI and headaches is based on consideration of the Veteran's documented medical history and assertions, and is supported by a stated rationale.  In this respect, the VA examiner found that the STRs, which included the Veteran's description of TBI injuries and active headaches on his entrance examination and the August 1968 description of headaches which existed prior to the MVA, clearly and unmistakably established that TBI and a chronic headache disorder existed prior to service.  While the Veteran currently denies a history of chronic headaches upon service entrance, the Board finds that the October 2014 VA examiner relied upon an accurate factual predicate as found by the Board (and discussed above).  As such, the Board accepts this opinion as highly probative of the medical question regarding the pre-service existence of TBI and headaches.

On the question of whether TBI and headaches were aggravated during service, the Board finds that the competent, probative medical opinion establishes that the TBI and headaches which clearly and unmistakably existed prior to service clearly and unmistakably were not aggravated during service.  

Here, the October 2014 addendum opinion regarding the potential aggravation of TBI and headaches is based on consideration of the Veteran's documented medical history and assertions, and is supported by a stated rationale.  In this respect, the VA examiner conceded that the Veteran was involved in an MVA in January 1968 and that the Veteran incurred a mild TBI as a result of this accident.  However, the examiner opined that, had the MVA caused an aggravation of the pre-existing headache disorder, it would be medically expected that the STRs would contain clear documentation for headaches immediately after the MVA which was not found.  Additionally, the examiner indicated that the Veteran's August 1968 description of headaches "FOR THE PAST YEAR" were more properly interpreted as showing the existence of headaches prior to the MVA.  The examiner further commented that the Veteran had reported a decreased frequency in his headaches since leaving service, which provided further evidence of no permanent aggravation beyond a normal progression in service.  

Additionally, the VA examiner found that the Veteran incurred a mild TBI as a result of the January 1968 MVA.  However, the examiner found no active residuals related to the January 1968 MVA.  This opinion was based upon review of the entire claims folder, and specifically ruled out symptoms such as chronic vertigo and psychogenic movement disorder.
Thus, the Board accepts this opinion as highly probative of the medical question regarding the aggravation of TBI and headaches in service, and whether the Veteran manifests residuals of his January 1968 TBI.

On the question of whether a current cervical spine disability is medically related to the Veteran's January 1968 MVA, the Board finds that the competent, probative medical opinion evidence weighs against this claim.

Here, the April 2014 medical opinion regarding the Veteran's cervical spine disability is based on the Veteran's documented medical history and assertions, and is supported by a stated rationale.  Specifically, the examiner found that the Veteran's lay belief that his current cervical spine disability was related to the January 1968 MVA was not consistent with the medical reports and documentation.  The examiner stated that, from a medical standpoint, a severe whiplash injury as described by the Veteran would be accompanied by the need for cervical spine treatment with cervical collar, physical therapy and limitations in physical activities, which was not shown by the record.  Additionally, the examiner would expect symptom flare-ups with high demand exercises that occur in the military, which was not shown by the record.  Furthermore, the examiner would expect a degenerative process consistent with trauma rather than the generalized degenerative process shown by the Veteran.  The Board also accepts this opinion as highly probative of the medical nexus question regarding cervical spine disability.

On the other hand, the only direct opinion supporting a nexus between TBI, headaches and/or cervical spine disability and service consists of the personal opinions of the Veteran and his spouse.  However, the Board finds that these opinions provide no persuasive support for these claims as the matter of the etiology of the disabilities at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the Veteran's TBI, headaches and cervical spine disabilities are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his spouse is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions of medical nexus are not competent and, thus, have no probative value.

The Board observes that the Veteran's spouse recalls a statement from a physician who attributed the Veteran's headaches and cervical bone spurs to the in-service MVA.  Clearly, the Veteran's spouse is competent to report what a physician has said.  However, the Board cannot discern from the record the rationale supporting this belief and/or the scope of examination of the Veteran and the historical record which the examiner undertook.  As such, the Board places significantly greater probative weight to the opinions of the April and October 2014 VA examiners whose opinions are recorded in examination reports with their stated rationales. 

The Board also recognizes the existence of additional medical opinions of record which, as addressed in prior Board remands, have been faulty in some respect.  Notably, none of these opinions directly support any of the claims on appeal.  A November 2010 VA examiner commented that the Veteran's 2003 cervical spine x-rays revealed degenerative changes which could be attributed to trauma, but also noted that the Veteran's pre-service history of a diving accident with an axial loading-type injury could result in degenerative changes.  In any event, this examiner did not attribute any cervical spine disability with the type of injury described by the Veteran in the January 1968 MVA.

The Board further finds no competent evidence of the onset of cervical spine arthritis to a compensable degree within one year of service discharge.  In this respect, the Board finds no x-ray evidence of cervical spine arthritis within the first post-service year.  Additionally, while the Veteran has reported chronic cervical pain since service, the April 2014 VA examiner found no medical basis to attribute the current cervical spine findings to service.  The Board also finds that the Veteran's allegations of recurrent cervical spine pain since service is not consistent with the documentary evidence of record, which includes his separation examination denial of symptoms such as arthritis, bone or joint pain, lameness, or neuritis, the lack of any documented treatment for many years after service, and the general faultiness of the Veteran's memory recollections as discussed above.  In short, the Board finds that his undocumented allegation of chronic neck pain since service is not credible.

Thus, the Board finds that service connection for cervical spine arthritis by application of 38 U.S.C.A. § 3.309(a) or 38 C.F.R. § 3.303(b) is not warranted.  With respect to the TBI and headache claims, the provisions of 38 U.S.C.A. § 3.309(a) or 38 C.F.R. § 3.303(b) do not apply and the Veteran's allegation of continuity of symptomatology alone are insufficient to support his service connection claim.

For all of the foregoing reasons, the Board finds that the claims for service connection for TBI, headaches and cervical spine disability must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 at 53-56


ORDER

Service connection for residuals of TBI, also claimed as closed head injury, is denied.

Service connection for residuals of whiplash trauma, also claimed as cervical spine injury and neck disability, is denied.

Service connection for migraine headaches is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


